CaSe 19-70467-BHL-13 DOC 2 Filed 04/15/19 EOD 04/15/19 20:59114H3 MP@HPMIB(I‘€V 11'2017)

UNITED STATES BANKRUPTCY COURT
Southern District of Indiana

 

 

 

 

In re: )

[Name(s) of Jeremy Kyle Roby )

DethT(S)] ) Case No. - -
Debtor($). ) """""""")

QHAPTER 13 PLAN
Original

** MUST BE DESIGNATED **

1. NOTICE TO INTERESTED PARTIES:

The Debtor must check one box on each line to state whether or not the plan includes each of
the following items. If an item is checked as “Not lncluded,” if neither box is checked, or if
both boxes are checked, the provision will be ineffective if set out later in the plan.

 

1.1 A limit on the amount of a secured claim, pursuant
to paragraph 8.(b), which may result in a partial l:| Included Not Included
payment or no payment at all to the secured creditor.

1.2 Avoidance of a judicial lien or nonpossessory, non-

purchase money security interest. Any lien avoidance |:\ Included Not Included
shall occur by separate motion or proceeding, pursuant

to paragraph 12.

1.3 Nonstandard provisions, set out in paragraph 15. Included g Not Included

2. GENERAL PROVISIONS:

(a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss
them with your attorney. If you oppose any provision of this plan, you must file a timely
written objection. This plan may be confirmed without further notice or hearing unless a
written objection is filed before the deadlin';l stated on the separate Notice you received

from the Court.

(b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under
the plan. Absent a Court order determining the amount of the secured claim, the filed
proof of claim shall control as to the determination of pre-petition arrearages; secured
and priority tax liabilities; other priority claims; and the amount required to satisfy an
offer of payment in full. All claims that are secured by a security interest in real estate
shall comply with the requirements of Federal Rule of Bankruptcy Procedure (“FRBP”)

300 1(c)(2) (C).

(c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1,
all creditors with claims secured by a security interest in real estate shall comply with
the requirements of FRBP 3002.1 (b) and (c) Without regard to whether the real estate is
the Debtor's principal residence. If there is a change in the mortgage servicer while the
bankruptcy is pending, the mortgage holder shall tile with the Court and serve upon the
Debtor, Debtor’s counsel and the Chapter 13 Trustee (“Trustee”) a Notice setting forth
the change and providing the name of the new servicer, the payment address, a contact
phone number and a contact e-mail address

 

CaSe 19-70467-BHL-13 DOC 2 Filed 04/15/19 EOD 04/15/19 20259:41 PQ 2 Of 5

(d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-
mortgage creditors in Section 8(c) (whose rights are not being modihed) or in Section 11
(whose executory contracts/unexpired leases are being assumed) may continue to mail
customary notices or coupons to the Debtor or the Trustee notwithstanding the automatic
stay.

(e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8,
the Trustee may increase the amount of any “Equal Monthly Amount” offered to
appropriately amortize the claim. The Trustee shall be permitted to accelerate payments
to any class of creditor for efficient administration of the case.

(f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry
of an order lifting the stay, no distributions shall be made on any secured claim relating
to the subject collateral until such time as a timely amended deficiency claim is filed by
such creditor and deemed allowed, or the automatic stay is re-imposed by further order of

the Court.
. SQBMI§SION OF INCQl\[E: Debtor submits to the supervision and control of the

Trustee all or such portion of future earnings or other future income or speciEed property
of the Debtor as is necessary for the execution of this plan.

. PLAN TERMS:

(a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $ 850
monthly to the Trustee, starting not later than 30 days after the order for relief, for

60 months, for a total amount of $ 51,000 ,

Additional payments to Trustee and/or future changes to the periodic amount proposed are:

 

In addition to payments Debtor shall pay 1/2 of net bonuses to the Trustee each May and
November of the plan term beginning in May, 2019.

 

 

 

(b) INCREASED FUNDING: If additional property comes into the estate pursuant to 1 1
U.S.C. §1306(a)(1) or if the Trustee discovers undisclosed property of the estate, then the
Trustee may obtain such property or its proceeds to increase the total amount to be paid under
the plan. However, if the Trustee elects to take less than 100% of the property to which the
estate may be entitled OR less than the amount necessary to pay all allowed claims in full, then
a motion to compromise and settle will be filed, and appropriate notice given.

(c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the
payments owed to secured lenders require additional funds from the Debtor's income, the
Debtor and the Trustee may agree that the Debtor(s) will increase the periodic payment
amount or that the time period for making payments Will be extended, not to exceed 60 months
Creditors Wi]l not receive notice of any such agreement unless the total amount that the

Debtor(s) will pay to the Trustee decreases. Any party may request in writing, addressed to the
Trustee at the address shown on the notice of the meeting of creditors, that the Trustee give
that party notice of any such agreement Agreements under this section cannot extend the

term of the plan more than 6 additional months.

(d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by
motion pursuant to 11 U.S.C. §1329. Service of any motion to modify this plan shall be made
by the moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by

the Court.

CaSe 19-70467-BHL-13 DOC 2 Filed 04/15/19 EOD 04/15/19 20:59:41 PQ 3 Of 5
. PAYMENT OF ADMINISTRATIVE CLAIMS leCLUSIVE OF DEBTOR'S

ATTORNEY FEES):
|:l NONE

All allowed administrative claims will be paid in full by the Trustee unless the creditor

agrees otherwise:

 

Creditor

Type of Claim

Scheduled Amount

 

Attorney's Fees - Kevin S. Kinkade

 

 

Administrative

 

 

$2,500.00

 

. PAYMENT OF DOMESTIC §UPPORT OBLIGATIONS:

|:| NONE

(a) Ongoing Domestic Support Obligations. Debtor shall make any Domestic Support
Obligation payments that are due after the Eling of the case under a Domestic Support Order

directly to the payee.

(b) Domestic Support Obligation Arrears.

NONE

. PA!MENT OF SECURED CLAIMS RELATINQ SOLELY TO THE DEBTOR'S

PRINQIPAL RESIDENCE:
NONE

. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER

PARAGRAPH 7:

(a) Secured Claims as to W'hich 11 U.S.C. § 506 Valuation Is Not Applicable:

NONE

(b) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Applicable:

NONE

(c) Curing Defaults and/or Maintaining Payments:

NONE

(d) Surrendered/Abandoned Collateral:

l:| NONE

The Debtor intends to surrender the following collateral Upon contirmation, the Chapter 13
estate abandons any interest in, and the automatic stay pursuant to 11 U.S.C. § 362 is
terminated as to, the listed collateral and the automatic stay pursuant to 11 U.S.C. §1301 is
terminated in all respects Any allowed unsecured claim resulting from the disposition of the
collateral will be treated in paragraph 10.(b) below. Upon confirmation, the secured creditor is

free to pursue its in rem rights.

 

Creditor

 

 

 

Collateral Surrendered/Abandoned

 

Scheduled Value of
Property

 

 

 

 

 

 

 

case ira-1040 /-l:sl-lL-is L)oc 2 l- lleo 04/15/19 EOD 04/15/19 20:59
Creditor Co]lateral Surrendered/Abandoned 43611£1?1_1§:;':;5"1€ of
Credit Acceptance 2008 Dodge Ram $10,012.50

 

 

 

 

9. SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:

NONE

10. NQN-PRIQRITY UNSEQURED QLAIMS:

(a) Separately Classified or Long-term Debts:

NONE

(b) General Unsecured Claims:
© Pro rata distribution from any remaining funds; or

O Other:

 

11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

 

 

 

|:I NONE
All executory contracts and unexpired leases are REJECTED, except the following, which are
assumed: ' ~ ' '
Creditor Property Description Treatment
Sprint Cell Phone Assume

 

 

 

 

 

12. AVOIDANCE OF LIENS:
NONE

13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan,
the holder of such claim shall retain its lien securing such claim until the earlier of a) the
payment of the underlying debt determined under non~bankruptcy law or b) entry of a

discharge order under 11 U.S.C. §1328.

14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as

 

expressly retained by the plan or confirmation vorder, the property of the estate shall revest in
the Debtor upon confirmation of the Debtor's plan, subject to the rights of the Trustee, if any,
to assert claim to any additional property of the estate acquired by the Debtor post-petition

pursuant to operation of 11 U.S.C. §1306.

15. NONSTANDARD PROVISIONS:

 

[:I NONE

 

CU%@WFHWF§NS'&;}§OHSQ§§£N §tsasésSAYresstQ%/t§@a Masésw. sss of 5

nonstandard provision placed elsewhere in the plan is void. These plan provisions will be
effective only if the included box in Paragraph 1.3 of this plan is checked

 

Secured Creditors shall receive only adequate protection payments until administrative claims are paid
in full.

Date: 4/9/2019 A /

Sig ture of DebtK

_ ;'Brcu Qelm
Printed Ue of DelQo?

 

 

 

Signature of Joint Debtor

 

Printed Name of Joint Debtor

~< )5`7§

Counsel for D§)tor(s)

Address: 123 NW 4th Street, Suite 201

 

 

City, State, ZIP code: Evansvi]le, IN 47708

 

Area code and phone: (812) 434-4909

 

Area code and fax: (812) 434-4831

 

E-mail address: kinkadeassociates@hotmail.com

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the
Debtor(s) also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
identical to those contained in the form plan adopted by this Court, other than any nonstandard

provisions included in paragraph 15.

 

